433 F.2d 1310
MYSTIC STEAMSHIP CORPORATION, Appellee,v.STEAMSHIP AMALFI, her engines, tackle, apparel, etc., in remand Alcione Soc di Navigazione per Azione, inpersonam, Appellants.ALCIONE SOC di NAVIGAZIONE per AZIONE, Appellant,v.The OIL SCREW BETTY MORAN, her engines, tackle, apparel,etc., in rem and Moran Towing Corporation inpersonam, Appellees.
Nos. 14274, 14275.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 6, 1970.Decided Dec. 2. 1970.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk and Newport News Division; Richard B. Kellam, Judge.
Morton H. Clark, Norfolk, Va.  (Vandeventer, Black, Meredith & Martin, Norfolk, Va., on the brief), for appellants.
Eugene Underwood, New York City (Robert B. Pohl and Burlingham, Underwood, Wright, White & Lord, New York City, Robert M. Hughes, III, and Seawell, McCoy, Winston & Dalton, Norfolk, Va., on the brief), for appellees.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
A ship collision during a heavy fog in the early morning hours of August 7, 1967, at the entrance to Chesapeake Bay and just a short distance above Cape Henry, Virginia, resulted in damage to a barge in tow of the seabound tug Betty Moran.  The other vessel was the Amalfi, an Italian freighter inbound for Norfolk.  She was libelled by the barge charterer for indemnity, and in turn Amalfi's owners sued the tugowner and the barge for compensation for her injuries.


2
The admiralty judge exonerated the tug and barge, placing fault exclusively on the Amalfi.  His resolves are written in a factually scrupulous opinion, stating and applying the maritime principles by which he was guided.  As we observe no flaw in his determinations, we affirm on his opinion, 307 F.Supp. 885.


3
Affirmed.